Citation Nr: 1731289	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for gout.

Entitlement to service connection for a prostate disorder. 

Entitlement to service connection for a bladder disorder. 

Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1969 and from September 1979 to October 1979. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in January 2010, March 2010, and January 2012.

The issues of entitlement to service connection for prostate, bladder, and kidney disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 4, 2017 letter, the Veteran's representative indicates the Veteran's desire to withdrawal his appeal as to the issue of entitlement to service connection for gout.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of entitlement to service connection for gout. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 4, 2017 letter, the Veteran's representative indicates the Veteran's desire to withdrawal his appeal as to the issue of entitlement to service connection for gout. The Board finds that the Veteran's intent to withdraw was knowing, intelligent, and voluntary based upon the assistance from his representative. The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal of the appeal as to the issue of entitlement to service connection for gout is appropriate. See 38 U.S.C.A. § 7105 (d); see also 38 C.F.R. §§ 20.202, 20.204.


ORDER

The appeal as to the issue of entitlement to service connection for gout is dismissed.


REMAND

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence. 38 C.F.R. § 19.31(a). Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the appellant, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).

In a February 2017 letter, the Veteran's representative requested 60 days to submit additional documentation and makes clear that AOJ review is not waived in regard to the evidence that will be submitted. An SSOC was issued in March 2017 acknowledging the request for a time extension for submitting evidence indicating that following 30 days from the date of the SSOC the claims will be returned to the Board. In April, less than 30 days after the issuance of the SSOC, a March 2017 opinion from Dr. J.D.B., providing etiological opinions on the disabilities under appeal as well as discussions of the VA medical opinions of record, is received by VA. Thereafter, no new SSOC is issued. In an April 2017, statement it is again stated that the Veteran does not waive AOJ consideration of this evidence.      
Accordingly, the case is REMANDED for the following action:

Review the March 2017 medical opinion of Dr. J.D.B., with curriculum vitae, and any other pertinent evidence received since the March 2017 SSOC and readjudicate the claims for entitlement to service connection for a prostate disorder, entitlement to service connection for a bladder disorder, and entitlement to service connection for a kidney. If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


